525 A.2d 1048 (1987)
STATE of Maine
v.
Kristoffer ANTONSEN.
Supreme Judicial Court of Maine.
Submitted on Briefs May 7, 1987.
Decided May 27, 1987.
R. Christopher Almy, Dist. Atty., Philip Worden, Asst. Dist. Atty., Bangor, for the State.
Jay Otis, Cohen & Cohen, Bangor, for defendant.
Before McKUSICK, C.J., and NICHOLS, WATHEN, GLASSMAN, SCOLNIK, and CLIFFORD, JJ.

MEMORANDUM OF DECISION.
Kristoffer Antonsen appeals from a judgment of the Superior Court, Penobscot County, entered on a jury verdict finding him guilty of operating a motor vehicle after the suspension of his license to drive in violation of 29 M.R.S.A. § 2184 (Supp. 1986). We find no merit in his claim that the violation of section 2184 requires actual notice of the suspension and a culpable mental state. See 29 M.R.S.A. *1049 § 2184(1)(D); 17-A M.R.S.A. § 34(5)(B) (1983); State v. Kovtuschenko, 521 A.2d 718 (Me.1987).
The entry is:
Judgment affirmed.
All concurring.